Citation Nr: 1139891	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1984, with additional service in the Army National Guard of Michigan from August 1987 to August 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a July 2011 hearing before the Board, the Veteran stated that he is currently considered disabled by the Social Security Administration (SSA), and is receiving SSA benefits.  The Veteran's representative requested that VA obtain his SSA records with respect to the claims on appeal.  The evidence of record does not show that VA has made any attempts to obtain those records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2011).

In addition, while the Veteran was provided with VA medical examinations in May 2009 with respect to his low back, left wrist, right ankle, and right foot disability claims, he was not provided with a VA medical examination with respect to his heart disability claim.  There are two private medical opinions of record which provide medical opinions relating the Veteran's currently diagnosed heart disability to the Veteran's active military service.  However, both medical opinions are based on a finding that the Veteran was in active military service approximately two years prior to his first myocardial infarction.  That findings are incorrect.  The medical evidence of record shows that the Veteran first experienced a myocardial infarction in October 1989, approximately five and a half years after separation from active military service.

While that event was only slightly over a year after the Veteran's separation from service in the Army National Guard of Michigan, service in a National Guard unit does not carry the same regulatory presumptions and benefits as active duty service.  In particular, service connection is only warranted for injuries or myocardial infarction incurred during any period of inactive duty for training (INACDUTRA).  That is contrasted with diseases, such as coronary artery disease, incurred during any period of INACDUTRA, for which service connection is not allowed by law.  38 U.S.C.A. § 101(23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  In addition, presumptive periods, such as those pertaining to establishing service connection for cardiovascular-renal disease, do not apply to active duty for training or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Therefore, the statement in the December 2007 and August 2011 private medical opinions that the Veteran's "coronary artery disease more likely than not began during his active military service," are not competent as they are based on a fundamental misunderstanding of the difference between service in a regular Army unit and service in a National Guard unit.  However, those private medical opinions still provide competent medical evidence that "[t]he progression of coronary disease is rather slow."  Therefore, the Board finds that the evidence of record shows that a heart disability has been continuously diagnosed since October 1989, and there is competent evidence of record that the heart disability originally began at some earlier, unspecified period of time, possibly extending back to the Veteran's period of active service, which ended in March 1984.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed heart disability.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for low back, left wrist, right ankle, right foot, and heart disabilities.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of records which have not been previously secured.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any heart disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any heart disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of active military service from July 1977 to March 1984.  A complete rationale for all opinions must be provided.

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


